Action for damages for personal injuries. Judgment for plaintiff unanimously affirmed, with costs. Plaintff was knocked unconscious by an automobile which struck and caromed off the front of appellant’s truck, which truck was parked in a diagonal position against the curb of a street, just as plaintiff, a pedestrian, had about reached the opposite curb. Jury questions were presented by the evidence as to whether or not appellant was negligent in the manner and condition in which it parked its truck and the period it maintained it on this one-way street; whether *1108that negligence was, in whole or part, the proximate cause of plaintiff’s injuries, and whether plaintiff was free from contributory negligence. Present —■ Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.